DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4:  Claim 4 recites the limitation "the workroom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7:  Claim 7 recites that regarding the lower limit of the relative humidity “the lower limit value being determined based on the measured oxygen concentration.”  It is not clear how the lower limit is being “determined” based on the measured oxygen 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morio et al. (JP H10159019A and English machine translation of JP H10159019A).
Regarding Claim 1:  Morio et al. teaches a method comprising supplying dry gas such as air or nitrogen (low-oxygen gas) into a cable (covering tube) to surround the bundled metal wires (Figs. 1, 2, 5 of JP H10159019A and [0007]-[0011] of English machine translation.
Morio et al. does not teach a step of mixing a low-oxygen gas with air.  However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In the present case, Morio et al. teaches both air and nitrogen gas (low-oxygen gas) as being suitable for the invention.  Therefore, it is prima facie obvious to combine (mix) the two gases to form a mixture to be used in the invention.
Regarding Claims 2 and 3:  It is noted that any step of mixing nitrogen with air is necessarily an oxygen concentration control step of adjusting the mixing ratio to maintain the oxygen concentration within a predetermined range.  A predetermined range may be an arbitrary range that is fulfilled by mixing any amount of nitrogen with air.  Furthermore, a value which is set in consideration with influence on a human body is also an arbitrary value as any value will have some influence on the human body.
Regarding Claims 5 and 6:  Morio et al. teaches that the method includes an air supply drying device comprising a dehumidifier setting a relative humidity/humidity control step ([0012]).  It is noted that a predetermined humidity range may be arbitrarily set such that any ratio of gases meets such an arbitrary range.
While Morio et al. does not specify that one of the air or the nitrogen gas is set lower than the other, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04).  Dehumidifying one of the air or nitrogen and then mixing them is prima facie obvious over mixing the air and nitrogen and then dehumidifying the mixture, as a desired humidity level may be obtained by either selection of preforming the steps.
Regarding Claim 8:  The mixed gas that is flowed through the wire necessarily collects at points further down the wire.  The intent to reflow the collected gas is an intended use of the mixed gas.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        November 23, 2021